DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first Non-Final office action for application Serial No. 17/001,602. Claims 1-22 have been examined and fully considered. 
Claims 1-22 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
*** The claims are replete with an exceedingly and unreasonable amount of indefiniteness as shown below. The Office has provided some examples, however, Applicant is required to identify and correct all indefiniteness issues in ALL CLAIMS.***
Claim 1 recites in limitation “the candidate trajectories”, renders the claim indefinite because it is unclear whether or not that “a plurality of candidate trajectories” previously presented are same or not.
Claims 1, 3, 11-12, 14 and 22 recite in limitations “their” renders the claims indefinite because it is unclear what “their” is referring to in claim language. 
Claims 1 and 12 recites in limitation “the vehicle”, renders the claims indefinite because it is unclear whether or not that “an autonomous vehicle” previously presented are same or not.
Claims 1 and 12 recites in limitation “the scores”, renders the claims indefinite because it is unclear whether or not that “computing scores” previously presented are same or not.
Claim 1 and 12 recites in limitation “a final trajectory”, renders the claims indefinite because it is unclear whether or not that “a trajectory of the candidate trajectories” previously presented are same or not.
Claim 2 recites in limitation “a plurality of candidate trajectories”, renders the claim indefinite because it is unclear whether or not that “a plurality of candidate trajectories” previously presented are same or not.
Claim 3 recites in limitation “a plurality of candidate trajectories”, renders the claim indefinite because it is unclear whether or not that “a plurality of candidate trajectories” previously presented are same or not.
Claims 5, 8, 16 and 19 recites in limitation “computing scores”, renders the claims indefinite because it is unclear whether or not that “computing scores” previously presented are same or not.
Claims 9 and 18 recites in limitation “a trajectory optimization”, renders the claims indefinite because it is unclear whether or not that “trajectory optimization” previously presented are same or not.
Claims 9 and 18 recites in limitation “a final trajectory”, renders the claim indefinite because it is unclear whether or not that “a final trajectory” previously presented are same or not.
Claim 13 recites in limitation “a plurality of candidate trajectories”, renders the claim indefinite because it is unclear whether or not that “the plurality of candidate trajectories” previously presented are same or not.
The term “optimization” in claims 1, 9, 12 and 20 is a relative term which renders the claims indefinite. The term “optimization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation " the plurality of candidate trajectories" in 7.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, due to their dependency of the rejected claim(s) 1 and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale et al. (US 2019/0033085) in view of Liu et al. (US 2019/0346851).
	Regarding claim 1, Ogale discloses a method of trajectory planning for an autonomous vehicle (see at least Abstract; Para. [0058], “FIG . 1 depicts a block diagram of an example computing environment 100 of an autonomous or semi-autonomous vehicle”), comprising: generating a plurality of candidate trajectories (see at least Para. [0058], “The computers for these systems , along with the external memory 120 , can be physically installed on a vehicle so that the systems are arranged to travel along with the vehicle and to perform local processing for generating and executing planned trajectories”), the candidate trajectories including a sequence of waypoints for the vehicle associated with corresponding time instances (see at least Abstract; and Para. [0025], “For each time step in the series of time steps after an initial time step , the set of waypoints characterized by the first neural network input at the time step can represent the locations of the vehicle that were selected at each preceding time step in the series of time steps”); computing features for each of the plurality of candidate trajectories (see at least Para. [0068], “, the environmental data 110 includes a roadgraph channel for data that describes roads in the vicinity of the vehicle . For example, FIG. 3 shows an image 302 representing data from an example roadgraph channel. Roadgraph data can indicate the path of roads in the vicinity of the vehicle, lane boundaries, and other features of roads, parking lots, or other driving surfaces in the vicinity of the vehicle”; and Para. [0069], “Alternatively, the speed limits indicated by the speed limit channel may be modified from the legal speed limit according to certain criteria. For example, the speed limit may be capped based on a passenger preference, road conditions (e. g., slick or icy roads), or based on the road feature at issue (e.g., ramps, intersections, and sharp turns may be assigned speed limits that are lower than a posted limit)”); computing scores for the features of the candidate trajectories, wherein the scores are based on parameter values associated with their corresponding final trajectories (see at least Para. [0075], “The trajectory planning neural network 104 is further configured to generate, using the waypoint data 108 and the encoded representation 107 (or, in other implementations, using the environmental data 110 and navigation data 112 directly rather than the encoded representation 107), and in accordance with trained values of parameters of the neural network 104, a set of scores that each indicate a likelihood of a particular location being a " best " (e.g., most optimal) location for a waypoint along a planned trajectory of the vehicle at a current time step”; and [0077], “The trajectory management system 114 includes a waypoint selector 116 and a memory interface subsystem 118 . At each time step , the waypoint selector 116 receives the set of scores for possible waypoint locations generated by the trajectory planning neural network 104 for the time step. The waypoint selector 116 then applies one or more criteria to select a particular location from the set of possible locations as the waypoint of the planned trajectory for the current time step. For example, if the trajectory planning neural network 104 is trained to generate higher scores for locations having higher likelihoods of being an optimal waypoint for a trajectory, then the waypoint selector 116 may select the location corresponding to the highest score in the set as the waypoint for the current time step”); 
	determining, based on the computed scores (see at least Para. [0061], “navigation data 112 to generate a set of scores that each correspond to a different location in a vicinity of the vehicle . Each score can indicate a likelihood that its corresponding location is an optimal location for the vehicle to travel to at the current time step of the planned trajectory . For example, each score can represent how well its corresponding location optimizes criteria for vehicle operation such as adherence to a planned route for the vehicle, passenger safety and comfort”)… and 
	operating the autonomous vehicle in accordance with the final trajectory (see at least Para. [0080], “In order for a vehicle to maneuver along a planned trajectory, a sequence of control actions can be performed to cause the vehicle to follow the trajectory. The control actions can include steering, braking, and accelerating, for example. In some implementations, a vehicle can include a vehicle control system 128 that facilitates an ability of the vehicle to maneuver along a planned trajectory. The vehicle control system 128 can receive data indicating a planned trajectory (including data indicating a set of waypoints for a series of time steps) from trajectory management system 114 directly, or indirectly via the navigation planning system 126. The vehicle control system 128 processes the planned trajectory and determines a set of control actions (e.g., steering, braking, accelerations) to perform over time to cause the vehicle to maneuver along the planned trajectory”). 
	Ogale discloses determining… scores, however, Ogale does not explicitly disclose
	…a trajectory of the candidate trajectories to be used as a warm-start trajectory for trajectory optimization and applying the warm-start trajectory to develop a final trajectory for the vehicle.
	However, in the same field of endeavor, Liu teaches
	…a trajectory of the candidate trajectories to be used as a warm-start trajectory for trajectory optimization (see at least Abstract; Para. [0020], “a scenario generator within a motion planning system can include a warm start generator configured to determine an initial trajectory that respects the dynamics of the autonomous vehicle and that closely tracks a speed profile determined by a constraint solver and one or more nominal paths determined by a route selector . A decision validator can analyze speed profiles and nominal paths to identify potential inconsistencies and validate a decision before optimization and execution”) and applying the warm-start trajectory to develop a final trajectory for the vehicle (see at least Para. [0124], “determining a validation parameter at 612 can be implemented by a warm start generator (e.g., warm start generator 306 including decision validator 310 of FIG. 3.)”; and Para. [0127], “At 618, method 600 can include determining an optimized trajectory based at least in part on the initial trajectory. In some implementations, determining an optimized trajectory at 618 is implemented after the validation parameter is determined to meet one or more predetermined validation criteria at 614. In some implementations , the optimized trajectory can be determined at 618 by an iterative solver configured to identify a motion plan that optimizes a total cost associated with the motion plan”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ogale by combining …a trajectory of the candidate trajectories to be used as a warm-start trajectory for trajectory optimization and applying the warm-start trajectory to develop a final trajectory for the vehicle as taught by Liu. One would be motivated to make this modification in order to convey by implement a warm start to perform the same results. By including a warm start generator to determine an initial trajectory and to implement decision validation, robustness of the motion planning system can be improved, especially in situations when the world state changes dramatically between the last and current processing cycles. The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors (see at least Para. [0020]). 
Regarding claim 2, Ogale in view of Liu teaches the method of claim 1. Ogale further discloses   wherein computing features for each of a plurality of candidate trajectories comprises feature mapping to map each trajectory (see at least Para. [0045], “For each training data set of the multiple training data sets, the second training input that characterizes at least one of the environmental data or the navigation data can have been generated by processing at least one of the environmental data or the navigation data using an encoder neural network”; and Para. [0060], “the trajectory management system 114 are configured to interact with a navigation planning system 126, which generates navigation data 112 representing a planned navigation route of the vehicle. The planned navigation route can indicate one or more goal locations of the vehicle' s travel and, optionally, a targeted path to arrive at the goal locations”) trajectory into a multi-dimensional feature vector (see at least Para. [0060], “the encoded representation 107 is a vector of values from a last hidden layer of the encoder neural network 106 . The encoder neural network 106 can be a feed-forward neural network” ***Examiner interprets that the encoded representation has vector of values from a last hidden layer which contains multi-dimensional feature vector***).
Regarding claim 3, Ogale in view of Liu teaches the method of claim 1. Ogale further discloses the method comprising using candidate trajectories and their associated scene features as training data to train a machine learning module to predict scores for the candidate trajectories (see at least Para. [0105], “At sub-stage 716, the training system determines an output error using the predicted set of output scores generated by the trajectory planning neural network system and the target output 708. At sub-stage 718, the training system then adjusts the current values of the parameters of the trajectory planning neural network system”).
Regarding claim 4, Ogale in view of Liu teaches the method of claim 1. Ogale does not explicitly disclose generating a decision tree to determine an index for each of a plurality of determined warm start trajectory candidates offline and, during driving, using the decision tree to select the warm start candidate.
	However, in the same field of endeavor, Liu teaches 
	generating a decision tree to determine an index for each of a plurality of determined warm start trajectory candidates (see at least Figure 8 ***Figure 8 illustrates a determination  of a parameter that is associated with a plurality of determined warm start trajectory candidates ***; and Para. [0045], “the warm start generator can include a decision validator configured to determine one or more validation parameters by evaluating the initial trajectory relative to a dynamics equation for the autonomous vehicle. The validation parameter(s) can help determine whether the initial trajectory is implementable (e.g., physically feasible) by the autonomous vehicle”) offline and, during driving (Remote computing system 730 can also include a network interface 740 used to communicate with one or more systems or devices, including systems or devices that are remotely located from the remote computing system 730. The network interface 740 can include any circuits, components, software, etc. for communicating with one or more networks (e.g., network 750). In some implementations, the network interface 740 can include, for example, one or more of a communications controller, receiver, transceiver, transmitter, port, conductors, software, and/or hard ware for communicating data ***Examiner notes that cloud computer system which indicates that system off-line***), using the decision tree to select the warm start candidate (see at least Para. [0122], “At 608, method 600 can include determining a selected maneuver from the plurality of candidate maneuvers, the selected maneuver being associated with one or more nominal paths for travel. In some implementations, the one or more nominal paths can include one or more predetermined potential paths for travel of the autonomous vehicle based on a common pattern of vehicle travel along one or more lanes of a roadway. In some  implementations, determining a selected maneuver at 608 can include generating a score for each candidate maneuver in the plurality of candidate maneuvers”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ogale in view of Liu by combining generating a decision tree to determine an index for each of a plurality of determined warm start trajectory candidates offline and, during driving, using the decision tree to select the warm start candidate as taught by Liu. One would be motivated to make this modification in order to convey by implement a warm start to perform the same results. By including a warm start generator to determine an initial trajectory and to implement decision validation, robustness of the motion planning system can be improved, especially in situations when the world state changes dramatically between the last and current processing cycles. The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors (see at least Para. [0020]).
Regarding claim 5, Ogale in view of Liu teaches the method of claim 1. Liu further teaches wherein computing scores for the features of the candidate trajectories (see at least Para. [0043], “the route selector can be configured to employ a rollout method to determine a selected maneuver from the plurality of candidate maneuvers. A score for each candidate maneuver in the set of candidate maneuvers can be generated, and a selected maneuver can be determined based at least in part on the scores for each candidate maneuver in the set of candidate maneuvers and on the relative need or preference for each type of candidate maneuver (e.g., the urgency to change lanes now as opposed to staying in a current lane). The score generated for each candidate maneuver can include one or more scoring factors, including but not limited to costs, discounts and/or rewards associated with aspects of a candidate maneuver for use in evaluation of a cost function or other scoring equation”) comprises predicting scores off-line based on data examples, and using this prediction on-line to select a subset of a smaller quantity of candidate trajectories (see at least Para. [0066], “The prediction system 104 can  receive the state data from the perception system 103 and predict one or more future locations for each object based on such state data. For example, the prediction system 104 can predict where each object will be located within the next 5 seconds, 10 seconds, 20 seconds, etc. As one example, an object can be predicted to adhere to its current trajectory according to its current speed. As another example, other, more sophisticated prediction techniques or modeling can be used”; and Para. [0085], “the route selector 304 can be configured to employ a rollout method to determine a selected maneuver 305 from the plurality of candidate maneuvers. A score for each candidate maneuver in the set of candidate maneuvers can be generated, and a selected maneuver 305 can be determined based at least in part on the scores for each candidate maneuver in the set of candidate maneuvers and on the relative need or preference for each type of candidate maneuver (e.g., the urgency to change lanes now as opposed to staying in a current lane)”), and determining the warm-start trajectory using only the selected subset of candidate trajectories (see at least Para. [0078], “The scenario generator 206 can generate constraints as part of determining a motion plan for an autonomous vehicle (e.g., autonomous vehicle 10)…” and Para. [0122], “Determining a selected maneuver at 608 can further include determining the selected maneuver from the plurality of candidate maneuvers based at least in part on the score for each candidate maneuver in the plurality of candidate maneuvers. In some implementations, determining a selected maneuver from the plurality of candidate maneuvers can be implemented by route selector (e.g., route selector 304 of FIG. 3)”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ogale in view of Liu by combining wherein computing scores for the features of the candidate trajectories comprises predicting scores off-line based on data examples, and using this prediction on-line to select a subset of a smaller quantity of candidate trajectories, and determining the warm-start trajectory using only the selected subset of candidate trajectories as taught by Liu. One would be motivated to make this modification in order to convey by implement a warm start to perform the same results. By including a warm start generator to determine an initial trajectory and to implement decision validation, robustness of the motion planning system can be improved, especially in situations when the world state changes dramatically between the last and current processing cycles. The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors (see at least Para. [0020]).
Regarding claim 6, Ogale in view of Liu teaches the method of claim 1. Ogale further discloses comprising using a machine learning module to predict a base ranking function used to compute the scores (see at least Para. [0104], “At sub-stage 714, the trajectory planning neural network system processes the first training input and the second training input (and, optionally, the third training input) from the training data set to generate a predicted set of output scores. The trajectory planning neural network system processes the training inputs in accordance with current values of internal parameters of the network. The predicted set of output scores can include a respective score for each location in a set of all possible waypoint locations” and  Para. [0105], “the training system determines an output error using the predicted set of output scores generated by the trajectory planning neural network system and the target output 708. At sub-stage 718, the training system then adjusts the current values of the parameters of the trajectory planning neural network system using the output error. In some implementations, the training system uses machine-learning techniques to train the neural network system, such as stochastic gradient descent with backpropagation. For example, the training system can backpropagate gradients of a loss function that is based on the determined output error to adjust current values of the parameters of the neural network system to optimize the loss function”).
Regarding claim 7, Ogale in view of Liu teaches the method of claim 6. Ogale further discloses wherein inputs to the machine learning module comprise the candidate trajectories (see at least Para. [0096], “the training system 602 employs supervised machine - learning techniques to train the trajectory planning neural network system 102 using training data from training data repository 604 . The training data includes training inputs 608 and target outputs 610 . Further details concerning how the trajectory planning neural network system 102 can be trained are described with respect to FIG . 7 ”), and the features for the candidate trajectories (see at least Para. [0101], “the second and, optionally, third training inputs 706 characterize one or more channels of environmental data for the vehicle, navigation data for the vehicle, or both . In some implementations, such as if the encoder neural network and trajectory planning neural network are trained jointly, a second training input characterizes one or more channels of environmental data and a third training input characterizes navigation data for the vehicle. In other implementations, such as if the trajectory planning neural network is trained separately, the second training input 706 is an encoded representation that combines both environmental data and navigation data”).  
Regarding claim 8, Ogale in view of Liu teaches the method of claim 6. Ogale further discloses wherein the machine learning comprises computing optimal trajectories based on the candidate trajectories and computing scores for each of the optimal trajectories (see at least Para. [0059], “The environment 100 includes a neural network system 102 , a trajectory management system 114, an external memory 120, a navigation planning system 126, and a vehicle control system 128. In general, the neural network system 102 is configured to process input data components 108, 110, and 112, to score a set of locations in a vicinity of a vehicle. The score for a given location can represent a likelihood that the location is an optimal location for inclusion as a waypoint in a planned trajectory for the vehicle. The trajectory management system 114 processes the scores from the neural network system 102 to select one of the locations as a waypoint for a given time step in the planned trajectory”) and generating a training set (see at least Para. [0114], “the training system may select to train the trajectory planning neural network system on training data sets that model different combinations of sensor channels in the environmental data of the training sets”).  
Regarding claim 9, Ogale in view of Liu teaches the method of claim 8. Ogale discloses wherein developing a final trajectory for the vehicle, whoever, Ogale does not explicitly discloses comprises using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory.
	However, in the same field of endeavor, Liu teaches
	…using the determined warm-start trajectory to initialize a trajectory optimization (see at least Para. [0032], “a scenario generator can include a constraint solver, a route selector, and a warm start generator. The output of the scenario generator can correspond to a scenario represented by an initial trajectory that is determined relative to perceived objects and corresponding constraints. The initial trajectory can be communicated to the optimization planner, which can determine a motion plan optimized over a motion planning space defined by the initial trajectory”) and using the trajectory optimization to determine the optimal trajectory (see at least Para. [0041], “A selected maneuver can be determined from the set of candidate maneuvers through a portion of the multiplexed space that does not include the constraint areas. An initial trajectory can then be determined from the selected maneuver and its associated speed profile for relay to an optimization planner to generate a motion plan for controlling the AV”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Ogale in view of Liu by combining using the determined warm-start trajectory to initialize a trajectory optimization and using the trajectory optimization to determine the optimal trajectory as taught by Liu. One would be motivated to make this modification in order to convey by implement a warm start to perform the same results. By including a warm start generator to determine an initial trajectory and to implement decision validation, robustness of the motion planning system can be improved, especially in situations when the world state changes dramatically between the last and current processing cycles. The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors (see at least Para. [0020]).
Regarding claim 11,  Ogale in view of Liu teaches the method of claim 1. Ogale does not explicitly disclose selecting warm start candidate trajectories to be included in the plurality of candidate trajectories, the selection comprising ranking warm start candidate trajectories during in-vehicle autonomous operation or driving tests, prioritizing the warm start candidate trajectories according to their respective rankings, and choosing a subset of ranked warm start candidate trajectories as the plurality of candidate trajectories based on their respective rankings.
	However, in the same field of endeavor, Liu teaches
	selecting warm start candidate trajectories to be included in the plurality of candidate trajectories (see at least Para. [0020], “a scenario generator within a motion planning system can include a warm start generator configured to determine an initial trajectory that respects the dynamics of the autonomous vehicle and that closely tracks a speed profile determined by a constraint solver and one or more nominal paths determined by a route selector” and Para. [0044], “With more particular reference to another aspect of the scenario generator, the warm start generator can include an initial trajectory generator configured to determine an initial trajectory based on the selected maneuver (e.g., the selected maneuver determined by the route selector) and the speed profile associated with the selected maneuver (e.g., the speed profile determined by the constraint solver). The initial trajectory can include location and speed information over time for travel along the one or more nominal paths associated with the selected maneuver”), the selection comprising ranking warm start candidate trajectories during in-vehicle autonomous operation (see at least Para. [0032], “the motion planner or other portion of the autonomy computing system can include one or more scenario generators that make discrete decisions regarding control of the autonomous vehicle according to different driving scenarios. In some implementations, a scenario generator can include a constraint solver, a route selector, and a warm start generator. The output of the scenario generator can correspond to a scenario represented by an initial trajectory that is determined relative to perceived objects and corresponding constraints”) or driving tests, prioritizing the warm start candidate trajectories according to their respective rankings (see at least Para. [0030], “the cost function(s) can include a portion that provides a reward rather than a cost. For example, the reward can be of opposite sign to cost(s) provided by other portion(s) of the cost function. Example rewards can be provided for distance traveled, velocity, or other forms of progression toward completion of a route. In one example implementation, the total cost equals the sum of all costs minus the sum of all rewards and the optimization planner attempts to minimize the total cost. The cost functions can be evaluated by a penalty/reward generator” ***Examiner interprets that cost and reward evaluation correlates with candidate trajectories rankings***), and choosing a subset of ranked warm start candidate trajectories as the plurality of candidate trajectories based on their respective rankings (see at least Para. [0090], “The set of navigation decisions can then be used by optimization planner 208 within motion planning system 105 to search over a motion planning space to identify a motion plan that optimizes a total cost associated with the motion plan. Different sets of one or more cost functions 324 can correspond to the different navigation decisions determined by the scenario generator and penalty/reward generator 322 can load the cost function(s) 324 corresponding to the selected navigation decision(s) at each instance of motion planning”).
Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Ogale in view of Liu by combining selecting warm start candidate trajectories to be included in the plurality of candidate trajectories, the selection comprising ranking warm start candidate trajectories during in-vehicle autonomous operation or driving tests, prioritizing the warm start candidate trajectories according to their respective rankings, and choosing a subset of ranked warm start candidate trajectories as the plurality of candidate trajectories based on their respective rankings as taught by Liu. One would be motivated to make this modification in order to convey by implement a warm start to perform the same results. By including a warm start generator to determine an initial trajectory and to implement decision validation, robustness of the motion planning system can be improved, especially in situations when the world state changes dramatically between the last and current processing cycles. The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors (see at least Para. [0020]).

 
Regarding claim 12, recites analogous limitations that are present in claim 1, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, recites analogous limitations that are present in claim 2, therefore claim 13 would be rejected for the same reasons above.
Regarding claim 14, recites analogous limitations that are present in claim 3, therefore claim 14 would be rejected for the same reasons above.
Regarding claim 15, recites analogous limitations that are present in claim 4, therefore claim 15 would be rejected for the same reasons above.
Regarding claim 16, recites analogous limitations that are present in claim 5, therefore claim 16 would be rejected for the same reasons above.
Regarding claim 17, recites analogous limitations that are present in claim 6, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim 7, therefore claim 18 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim 8, therefore claim 19 would be rejected for the same reasons above.
Regarding claim 20, recites analogous limitations that are present in claim 9, therefore claim 20 would be rejected for the same reasons above.
Regarding claim 22, recites analogous limitations that are present in claim 11, therefore claim 22 would be rejected for the same reasons above.
Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale in view of Liu, and in view of  Lei Yin, hereinafter referred to as, Yin (CN111752261A; the citations are based on the provided English Translation).
Regarding claim 10, Ogale in view of Liu teaches the method of claim 8. Neither Ogale nor Liu explicitly teaches wherein the training data set comprises training samples for planning problems generated and solved during an autonomous test drive.  
	However, in the same field of endeavor, Yin teaches
	wherein the training data set comprises training samples for planning problems generated and solved during an autonomous test drive (see at least Para. [0078], “These data are input to the deep learning model as training data for training. When using the deep learning model to control the automatic driving of the car”; and Para. [0121], “At present, unmanned vehicles are not really on the market, and most of them are transformed from traditional vehicles (the transformation cost is high and time-consuming and labor-intensive). Therefore, as a low-cost, cost-effective simulation tool for unmanned training and testing models, it actually solves the problems of the test environment and the test vehicle at the same time”)
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ogale in view of Liu by combining the training data set comprises training samples for planning problems generated and solved during an autonomous test drive as taught by Yin. One would be motivated to make this modification in order to convey that the validity of test results need to be demonstrated and improved (see at least Para. [0004]).
Regarding claim 21, recites analogous limitations that are present in claim 11, therefore claim 21 would be rejected for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663